Citation Nr: 1618777	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-15 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right eye disability to include astigmatism.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) from an April
2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2013, the Board remanded the claims for service connection for right shoulder disability, astigmatism, a gastrointestinal disability to include enteritis and GERD, and entitlement to TDIU for additional development and adjudicative action.  

During the pendency of the appeal, in an October 2015 rating decision, the RO granted service connection for irritable bowel syndrome (IBS) (previously claimed as a gastrointestinal disability to include enteritis and GERD, as noted above) with an evaluation of 30 percent, effective August 10, 2007.  In this regard, the benefit sought for the issue of service connection for a gastrointestinal disability to include enteritis and GERD has been granted and is not before the Board.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the current record and the development completed after the December 2013 Board remand, the Board finds that another remand is necessary.

Initially, the Board notes that additional records need to be obtained.  The claims file contains evidence that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  In this regard, September 2011 and September 2014 VA treatment records indicate that the Veteran receives Social Security Disability Insurance (SSDI) benefits.  It does not appear, however, that VA has sought to obtain records from the SSA, such as the underlying evidence, to include medical records, on which any determination was made.  Because SSA records are potentially relevant to the Veteran's claim remaining in appellate status, they should be obtained for consideration in connection with the instant appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits). Upon remand, the AMC should obtain these records.  See 38 C.F.R. § 3.159 (2015).  These records may be relevant as to all claims remaining in appellate status.

In addition, the Veteran was afforded a VA examination in August 2014, to determine the etiology of his claimed right shoulder disability.  The examiner opined that it was "at least as likely as not that any current right shoulder instability is casually related to any event or incident of the Veteran's service, in this case specifically his fall."  Examination of the right shoulder resulted in a positive result during the "empty-can", which "may indicate rotator cuff pathology, including supraspinatus tendinopathy or tear."  However, as the examiner did not provide a diagnosis for his right shoulder, it is unclear whether the Veteran has a right shoulder disability.  Thus, a VA examination is necessary to determine whether the Veteran has a right shoulder disability, and if so, its etiology.

In addition, ongoing VA treatment records should also be obtained.  See 	 	 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). The most recent VA treatment records date from July 2015 at the Dallas, Texas Medical Center (VAMC).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records since July 2015 and associate those documents with the claims file.

2.  With any needed assistance from the Veteran, obtain all SSA records pertinent to any claim made by the Veteran for disability benefits, as well as the medical records relied upon concerning such claim.  If such records are unavailable, the AMC should follow the requirements set forth in 38 C.F.R. § 3.159(e).

3.  After completing directives #1-2, schedule the Veteran for a VA examination to determine whether the Veteran has a right shoulder disorder related to service, to specifically include his fall in service.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should offer an opinion as to whether as to the following:

(A) Identify any current right shoulder disability.

(B) For each currently diagnosed back disability, is it at least as likely as not that such disability in due to the Veteran's service, to include the injury he sustained after falling out of a truck during service.

In offering any opinions, the examiner must consider the full record, to include the Veteran's lay contentions and the prior medical opinion evidence of record.

The rationale for any opinion offered should be provided. Citations must be provided for any referenced medical research/authorities.

4.  Following the above development, readjudicate the Veteran's claims for service connection for a right shoulder disability and a right eye disability, and the claim for TDIU.  If any benefit sought on appeal remain denied, the Veteran and his representative, furnish a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




